Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 27, 2021.
Claims 2-12, 14-15, 19, 21-25, 28-29 and are canceled.
Claims 1, 16, 20, and 26 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Claim 20, line 2) --a collapsible tube comprising a multilayer wall, the multilayer wall comprising:--

Allowable Subject Matter
Claims 1, 13, 16-18, 20, 26-27, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a first layer of bioplastic material and the second layer of bioplastic material comprise a bio resin selected from the group consisting of: poly (ethylene 2, 5-furan dicarboxylate) (PEF), poly (butylene 2, 5-furan dicarboxylate) (PBF), and poly (tri methylene furan dicarboxylate) (PTF); wherein the first layer of bioplastic 
a first layer of bioplastic material, a second layer of bioplastic material, each of the first layer of bioplastic material and the second layer of bioplastic material comprising a bio resin, the bio resin selected from the group consisting of: poly (ethylene 2, 5-furan dicarboxylate) (PEF), poly (butylene 2, 5-furan dicarboxylate) (PBF), and poly (tri methylene furan dicarboxylate) (PTF); wherein the first layer of bioplastic material further includes, in addition to the bio resin, one or more flex agents comprising acetyl tributyl citrate (ATBC),and wherein the barrier layer is a thin layer of aluminum foil.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 30, 2021